ORDER

This matter came before the Court on a Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Michael W. Ryan, Jr.
The Court having considered the Joint Petition, it is this 27th day of October, 2008,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Michael W. Ryan, Jr., be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Michael W. Ryan, Jr. from the registry of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16 — 773(d).